

REVOLVING NOTE




$100,000.00             August 1, 2007


FOR VALUE RECEIVED, Marine Growth Ventures Inc., Marine Growth Aggregates, Inc.,
Marine Growth Finance and Charter, Inc., Marine Growth Freight, inc. and Gulf
Casino Cruises, Inc., Delaware corporations (collectively the "Borrower"),
having an office at 3408 Dover Road, Pompano Beach, Florida 33062, hereby
promises to pay to the order of Irrevocable Children’s Trust (the "Lender"), at
the Lender's office located at 1818 North Farwell Avenue, Milwaukee, Wisconsin
53202 or at such other place in the continental United States as the Lender may
designate in writing, upon demand, in lawful money of the United States, and in
immediately available funds, the principal sum of up to ONE HUNDRED THOUSAND
DOLLARS ($100,000), or so much thereof as shall have been advanced by the Lender
to the Borrower as hereinafter set forth and then be outstanding, and to pay
interest thereon on the Maturity Date at an annual rate equal to ten percent
(10%), as follows:



1.  
Maturity Date. The term “Maturity Date” shall mean July 31, 2008. It is agreed
upon by both parties that the Maturity Date shall extend to December 31, 2008
unless Lender notifies Borrower in writing thirty (30) days prior to the
Maturity Date that this extension will not be allowed.



All payments made hereunder shall be applied first to interest accrued and
second to payment of the reduction of the outstanding principal. 


All amounts advanced hereon, but not to exceed $100,000 at any one time
outstanding in the aggregate, shall be so advanced upon the sole discretion of
the Lender after receiving a request of the Borrower for the release of funds.
All amounts so advanced hereon and all payments made on account of the principal
hereof shall be recorded in the books of the Lender, which records shall be
final and binding, but failure to do so shall not release the Borrower from any
of its obligations hereunder.
 
This Note may be prepaid, in whole or in part, at any time, without premium or
penalty of any kind.


In the event of a default by the Borrower or in the event any payment of
principal or interest or of principal and interest as the case may be, required
to be paid by this Note is not paid when due, or in the event of any other
violation or breach of any term, condition, covenant or provision of this Note,
the entire remaining unpaid principal of this Note and all accrued but unpaid
interest thereon shall immediately be due and payable at the option of the
holder hereof.

 
 

--------------------------------------------------------------------------------

 



To the fullest extent permitted by law, Borrower and each guarantor (if any) of
this Note, for itself and themselves and their respective heirs, personal
representatives, successors and assigns, hereby jointly and severally: (a) waive
notice of maturity, demand, presentment for payment, diligence in collection,
and notice of non-payment and protest; (b) waive all applicable execution,
valuation, and appraisal rights with respect to any demand or action on this
Note; (c) consent and agree to any extension of time, whether one or more, for
the payment hereof and/or to any and all renewals hereof; and (d) consent and
agree that Holder may release any party liable for the payment hereof, and
otherwise amend this Note, and that any such extension, release, or amendment
may be without notice to and without discharging or effecting the liability of
any party liable hereunder.


Borrower and each guarantor (if any) of this Note, for itself and themselves and
their respective heirs, personal representatives, successors and assigns, hereby
agree that if this Note is placed in the hands of an attorney for collection or
to defend or enforce any of the rights of Holder, then Borrower and each
endorser and guarantor hereof shall be jointly and severally obligated to pay,
in addition to any and all costs and disbursement otherwise allowed, all costs
and expenses, including, but not limited to reasonable attorney’s fees incurred
by Holder in connection therewith, whether or not suit is filed.


If any term, covenant or condition of this Note or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
then the remainder of this Note, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby. Each term, covenant, and
condition of this Note shall be valid and enforceable to the fullest extent
permitted by law. This Note shall be governed, in all respects, by the internal
laws of the State of Florida.


IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed, under
seal, and delivered in Pompano Beach, Florida, as of the day and year first
above written.


/s/ Paul L. Schwabe
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Paul L. Schwabe, Secretary
Marine Growth Ventures, Inc.
Marine Growth Finance and Charter, Inc.
       
/s/ Paul L. Schwabe
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Paul L. Schwabe, Secretary
Marine Growth Aggregates, Inc.
Marine Growth Freight, Inc.
       
/s/ Paul L. Schwabe
 
Paul L. Schwabe, Secretary
 
Gulf Casino Cruises, Inc.
 




 
 

--------------------------------------------------------------------------------

 


